
	

113 HR 440 IH: Stop the Revolving Door in Washington Act
U.S. House of Representatives
2013-01-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 440
		IN THE HOUSE OF REPRESENTATIVES
		
			January 29, 2013
			Mr. Posey introduced
			 the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend title 18, United States Code, to extend the
		  post-employment restrictions on lobbying by Members of Congress and officers
		  and employees of the legislative branch.
	
	
		1.Short titleThis Act may be cited as the
			 Stop the Revolving Door in Washington
			 Act.
		2.Extension of
			 post-employment restrictions
			(a)Extension of
			 restrictionsSection 207(e)
			 of title 18, United States Code, is amended—
				(1)by amending paragraph (1) to read as
			 follows:
					
						(1)Members of
				CongressAny person who is a
				Senator or a Member of the House of Representatives and who, within 5 years
				after that person leaves office, knowingly makes, with the intent to influence,
				any communication to or appearance before any Member, officer, or employee of
				either House of Congress or any employee of any other legislative office of the
				Congress, on behalf of any other person (except the United States) in
				connection with any matter on which such former Senator or Member seeks action
				by a Member, officer, or employee of either House of Congress, in his or her
				official capacity, shall be punished as provided in section 216 of this
				title.
						;
				(2)by striking
			 paragraphs (2), (3), (4), (5), and (6) and inserting the following:
					
						(2)Officers of the
				CongressAny person who is an
				elected officer of the Senate or of the House of Representatives and who,
				within 2 years after that person leaves office, knowingly makes, with the
				intent to influence, any communication to or appearance before any Member,
				officer, or employee of either House of Congress or any employee of any other
				legislative office of the Congress, on behalf of any other person (except the
				United States) in connection with any matter on which such former elected
				officer seeks action by a Member, officer, or employee of either House of
				Congress, in his or her official capacity, shall be punished as provided in
				section 216 of this title.
						(3)Employees of the
				CongressAny person who is an
				employee of the Senate, or an employee of the House of Representatives, to whom
				paragraph (5)(A) applies and who, within 2 years after the termination of that
				employment, knowingly makes, with the intent to influence, any communication to
				or appearance before any Member, officer, or employee of either House of
				Congress or any employee of any other legislative office of the Congress, on
				behalf of any other person (except the United States) in connection with any
				matter on which such former employee seeks action by a Member, officer, or
				employee of either House of Congress, in his or her official capacity, shall be
				punished as provided in section 216 of this title.
						(4)Employees of
				other legislative officesAny
				person who is an employee of any other legislative office of the Congress to
				whom paragraph (5)(B) applies and who, within 2 years after the termination of
				that employment, knowingly makes, with the intent to influence, any
				communication to or appearance before any Member, officer, or employee of
				either House of Congress or any employee of any other legislative office of the
				Congress, on behalf of any other person (except the United States) in
				connection with any matter on which such former employee seeks action by a
				Member, officer, or employee of either House of Congress, in his or her
				official capacity, shall be punished as provided in section 216 of this
				title.
						;
				(3)by redesignating
			 paragraphs (7), (8), and (9), as paragraphs (5), (6), and (7),
			 respectively;
				(4)in paragraph (5),
			 as redesignated—
					(A)in subparagraph
			 (A), by striking paragraphs (2), (3), (4), and (5) and inserting
			 paragraph (3); and
					(B)in subparagraph
			 (B), by striking paragraph (6) and inserting paragraph
			 (4); and
					(5)in paragraph
			 (7)(G), as redesignated, by striking (3), (4), or (5) and
			 inserting or (3).
				(b)Conforming
			 amendmentSection 103(a) of
			 the Honest Leadership and Open Government Act of 2007 (2 U.S.C. 104d(a)) is
			 amended by striking paragraph (2), (3), (4), or (5) and
			 inserting paragraph (3).
			3.Effective
			 dateThe amendments made by
			 section 2 shall apply to individuals who leave office or employment to which
			 such amendments apply on or after the date of the enactment of this Act.
		
